Case 1:20-cv-01235-CFC-JLH Document 51 Filed 07/20/21 Page 1 of 13 PageID #: 338




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 AUROMEDICS PHARMA LLC, and             )
 SCIDOSE LLC,                           )
                                        )
                   Plaintiffs,          )
                                        )
       v.                               )              C.A. No. 20-1235-CFC-JLH
                                        )
 INGENUS PHARMACEUTICALS, LLC,          )
                                        )
                   Defendant.           )
 ______________________________________ )

                                REPORT & RECOMMENDATION

        In this action for patent infringement, trade secret misappropriation, and unjust enrichment,

 Defendant Ingenus Pharmaceuticals, LLC moves to dismiss the non-patent claims (Counts III and

 IV of the Complaint) asserted by Plaintiff SciDose LLC on the basis that they must be resolved in

 arbitration. I agree with Ingenus that the parties agreed to arbitrate the non-patent claims. But I

 disagree that dismissal is the appropriate course of action at this juncture. Instead, I recommend

 that Counts III and IV be STAYED pending the outcome of arbitration between the parties.

   I.   BACKGROUND 1

        In March 2012, SciDose and Ingenus “began collaborating to develop a lyophilized

 (powdered) injectable formulation of cyclophosphamide.” (D.I. 1 (“Compl.”) ¶ 33.) To facilitate

 their collaboration, on March 13, 2012, SciDose and Ingenus entered into a “Development and

 License Agreement” (the “2012 Agreement”). 2 (Id. ¶¶ 33, 41; see also D.I. 14, Ex. 1 at 1 (2012

 Agreement).)


        1
            I assume the facts alleged in Complaint to be true for purposes of resolving the pending
 motion.
        2
          The Complaint did not attach the 2012 Agreement, but that agreement is properly
 considered regardless of whether the Court considers the pending motion as a motion to dismiss,
Case 1:20-cv-01235-CFC-JLH Document 51 Filed 07/20/21 Page 2 of 13 PageID #: 339




        The 2012 Agreement sets forth various duties of the parties with respect to the

 collaboration. Among other things, Ingenus was responsible for “financial[] support [for] the

 development of the PRODUCT” and preparation of an FDA drug application. (Compl. ¶ 33; 2012

 Agreement, § 3.1.) SciDose was to provide, among other things, “[f]ormulation and development

 of a PRODUCT.”        (Compl. ¶ 33; 2012 Agreement, § 3.2.)        The 2012 Agreement defines

 “PRODUCT” as a “lyophilized” (i.e., freeze-dried, powdered) formulation of cyclophosphamide.

 (2012 Agreement, § 1.31.)

        Article 7 of the 2012 Agreement is titled “Confidentiality.” Section 7.1 provides (in part):

                For the TERM and for a period of five (5) years thereafter, each
                PARTY shall maintain in confidence all information and materials
                of the other PARTY (including, but not limited to, KNOW-HOW
                and samples of the PRODUCT) disclosed or provided to it by the
                other PARTY (either pursuant to this AGREEMENT or the NON-
                DISCLOSURE AGREEMENT) and identified as confidential in
                writing or, if disclosed verbally or by observation, summarized in
                writing and submitted to RECIPIENT within thirty (30) days of the
                oral or visual disclosure thereof (together with all embodiments
                thereof, the “CONFIDENTIAL INFORMATION”).

 (2012 Agreement, § 7.1; see also Compl. ¶ 41.) “KNOW-HOW” is defined as:

                all technical, scientific and other know-how, data, materials,
                information, trade secrets, ideas, formulae, inventions, discoveries,
                processes, machines, manufactures, compositions of matter,
                improvements, protocols, techniques, works of authorship, and
                results of experimentation and testing (whether or not patentable) in
                written, electronic, oral or any other form.


 a motion to compel arbitration, or a motion to stay pending arbitration. See In re Burlington Coat
 Factory Secs. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (court may consider documents integral
 to or explicitly relied upon in the complaint when resolving motion to dismiss under Fed. R. Civ.
 P. 12(b)(6)); Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764, 773-74 (3d Cir.
 2013) (court may consider documents relied upon in the complaint and apply Rule 12(b)(6)
 standard when assessing arbitrability (absent circumstances not present here)). (See also Compl.
 ¶¶ 41 (referring to “confidentiality provisions” set forth in “agreement to collaborate”); 36
 (referring to “confidentiality and/or nondisclosure agreements”); 37 (referring to “confidentiality
 agreements”); 75-82 (referring to Ingenus’s alleged breach of “confidentiality agreements” and
 “confidentiality obligations” in connection with trade secret misappropriation claim).
                                                 2
Case 1:20-cv-01235-CFC-JLH Document 51 Filed 07/20/21 Page 3 of 13 PageID #: 340




 (2012 Agreement, § 1.22.)

         The 2012 Agreement includes three other provisions of note. Section 17.13 is titled

 “Arbitration,” and it provides (in part):

                  All disputes arising out of, or in connection with, the interpretation,
                  application or enforcement of this Agreement shall be settled by
                  final and binding arbitration by a sole arbitrator appointed by mutual
                  consent of the Parties. Such arbitration shall be conducted in city of
                  New York, New York, USA pursuant to the Commercial Arbitration
                  rules of the American Arbitration Association in effect at the time
                  the arbitration is commenced. . . . In the event of a breach related to
                  non-competition, then the non-breaching Party shall be entitled to
                  immediate injunctive relief in addition to all other remedies that may
                  be available to it related to the breach. The Parties agree that
                  injunctive relief is not only appropriate but necessary under the
                  circumstances of such a breach due to the irreparable harm that will
                  be caused to the non-breaching Party.

 (Id. § 17.13.)

         Section 17.9 is titled “Governing LAW,” and it reads (in part):

                  This AGREEMENT shall be governed by and construed in
                  accordance with the LAWS of the State of Delaware without regard
                  to its or any other jurisdiction’s choice of LAW rules. Any disputes
                  under this AGREEMENT shall be brought in the state or federal
                  courts located in Delaware.

  (Id. § 17.9.)

         Finally, § 17.8 is titled “Entire Agreement,” and it states that the 2012 Agreement “and

 Schedules attached [thereto] constitute the entire understanding between the PARTIES and

 supersedes any prior or contemporaneous written or oral understanding, negotiations or

 agreements between and among them respecting the subject matter hereof.” (Id. § 17.8.)

         Later in 2012, Ingenus expressed to SciDose that a lyophilized formulation of

 cyclophosphamide might not be commercially viable. (Compl. ¶ 34.) In response, SciDose




                                                    3
Case 1:20-cv-01235-CFC-JLH Document 51 Filed 07/20/21 Page 4 of 13 PageID #: 341




 disclosed to Ingenus “the idea for liquid cyclophosphamide formulations, which SciDose

 explained would have advantages over a lyophilized product.” (Id.)

        To facilitate the development of the new liquid product, SciDose disclosed “trade secrets

 and other proprietary or confidential information relating to SciDose’s development of new liquid

 formulations” of the product. (Id. ¶ 35.) Among the information disclosed were “formulations,

 method validation, testing protocols, and stability data” relating to SciDose’s liquid formulations.

 (Id.) SciDose disclosed this information “in documents marked ‘Confidential,’ and . . . instructed

 [Ingenus] to treat the information as confidential.” (Id.) According to the Complaint, Ingenus was

 obligated to keep the information confidential pursuant to its “confidentiality agreements” with

 SciDose. (Id. ¶¶ 36-37, 41, 75-77, 81.)

        In January 2014, Ingenus informed SciDose that it no longer wished to pursue development

 of a lyophilized or a liquid cyclophosphamide formulation, and it sought to end the collaboration.

 (Id. ¶ 40.) On January 22, 2014, the parties executed a document titled “Mutual Release and

 Settlement Agreement” (the “2014 Settlement Agreement”). (Id. ¶ 41; D.I. 14, Ex. 2 § II.1 (“2014

 Settlement Agreement”).) The 2014 Settlement Agreement released the parties from many of the

 obligations set forth in the 2012 Agreement, but it expressly provided that certain obligations in

 the 2012 Agreement would remain in force, including Article 7 (the confidentiality provisions),

 § 17.9 (the governing law provision), and § 17.13 (the arbitration provision). 3 (Compl. ¶ 41; 2014

 Settlement Agreement § II.1.) The 2014 Settlement Agreement also contained mutual covenants

 not to sue and mutual releases. (Id. §§ II.6, II.7.)




        3
          The 2014 Settlement Agreement was not attached to the Complaint, but it is appropriate
 for the Court to consider it. See n.2, supra. (See also Compl. ¶ 41 (alleging that the parties
 “terminated the agreement to collaborate” in 2014 but that they “expressly provided that the
 confidentiality provisions remained in force”).)
                                                    4
Case 1:20-cv-01235-CFC-JLH Document 51 Filed 07/20/21 Page 5 of 13 PageID #: 342




         Section 11 of the 2014 Settlement Agreement is titled “Forum selection; Choice of law”

 and it provides (in part):

                  This Agreement is entered into and shall be construed in accordance
                  with the laws of the state of Delaware. All disputes arising out of,
                  or in connection with, the interpretation, application or enforcement
                  of this Agreement shall be settled by final and binding arbitration by
                  a sole arbitrator appointed by mutual consent of the parties. Such
                  arbitration shall be conducted . . . pursuant to the Commercial
                  Arbitration rules of the American Arbitration Association in effect
                  at the time the arbitration is commenced.”

 (Id. § II.11.)

         At some point later (the Complaint does not specify when), Ingenus submitted a New Drug

 Application to the FDA seeking approval to market a liquid cyclophosphamide formulation.

 (Compl. ¶ 14.) Ingenus’s NDA “received FDA approval on July 30, 2020.” (Id. ¶ 15.)

         This action followed. Counts I and II allege infringement of Auromedics’ patent covering

 a liquid cyclophosphamide formulation. Count III alleges trade secret misappropriation pursuant

 to the Delaware Uniform Trade Secrets Act, 6 Del. C. § 2001 et seq (“DUTSA”). SciDose claims

 that Ingenus improperly used SciDose’s trade secrets in the process of developing Ingenus’s own

 liquid cyclophosphamide formulation. (Compl. ¶¶ 73-83; see also id. ¶¶ 42-44.) Count IV alleges

 that Ingenus was “unjustly enriched” by its use of SciDose’s confidential information. (Compl.

 ¶¶ 87-90.)

         On December 7, 2020, Ingenus filed the pending motion to dismiss Counts III and IV of

 the Complaint under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). (D.I. 13.) The

 motion makes four arguments: (1) that SciDose must arbitrate Counts III and IV pursuant to the

 arbitration clauses in the 2012 Agreement and the 2014 Settlement Agreement; (2) that Counts III

 and IV are barred by the release and covenant not to sue in the 2014 Settlement Agreement; (3)

 that Count III fails to state a claim because SciDose did not plausibly allege that Ingenus

                                                    5
Case 1:20-cv-01235-CFC-JLH Document 51 Filed 07/20/21 Page 6 of 13 PageID #: 343




 misappropriated any trade secrets; and (4) that the unjust enrichment claim of Count IV is

 preempted by DUTSA. Because I conclude that the parties agreed to arbitrate the arbitrability of

 Counts III and IV, I do not reach Ingenus’s remaining arguments.

  II.   DISCUSSION

        A.      The parties agreed to refer disputes regarding arbitrability to the arbitrator.

        “The Federal Arbitration Act (FAA) reflects the ‘national policy favoring arbitration and

 places arbitration agreements on equal footing with all other contracts.’” In re Remicade (Direct

 Purchaser) Antitrust Litig., 938 F.3d 515, 519 (3d Cir. 2019) (quoting Buckeye Check Cashing,

 Inc. v. Cardegna, 546 U.S. 440, 443 (2006)). It requires that the Court, “upon being satisfied that

 [an] issue involved in [a] suit or proceeding is referable to arbitration” under an arbitration

 agreement, “shall on application of one of the parties stay the trial of the action until such

 arbitration has been had in accordance with the terms of the agreement . . . .” 9 U.S.C. § 3.

        To determine whether an issue in a suit or proceeding is “referable to arbitration,” courts

 “must consider two ‘gateway’ questions: (1) ‘whether the parties have a valid arbitration

 agreement at all’ (i.e., its enforceability), and (2) ‘whether a concededly binding arbitration clause

 applies to a certain type of controversy’ (i.e., its scope).” Remicade, 938 F.3d at 519 (quoting

 Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407, 1416-17 (2019)). Subject to certain exceptions, state

 law governs both questions. Id. at 522; Jaludi v. Citigroup, 933 F.3d 246, 254 (3d Cir. 2019).

        In this case, the parties do not dispute the enforceability of the arbitration provisions set

 forth in the 2012 Agreement and the 2014 Settlement Agreement. The parties do dispute the

 second question, that is, whether SciDose’s trade secret and unjust enrichment claims fall within

 the scope of those clauses, which provide for arbitration of “[a]ll disputes arising out of, or in

 connection with, the interpretation, application or enforcement” of those agreements.



                                                   6
Case 1:20-cv-01235-CFC-JLH Document 51 Filed 07/20/21 Page 7 of 13 PageID #: 344




         Before that second question can be answered, however, the Court must resolve the parties’

 preliminary dispute about who should be answering it—the Court or an arbitrator. In other words,

 the Court must decide whether the parties agreed to arbitrate arbitrability. Ingenus says they did.

 SciDose says they did not.

         I agree with Ingenus. According to the U.S. Supreme Court, “[c]ourts should not assume

 that the parties agreed to arbitrate arbitrability unless there is ‘clear’ and ‘unmistakable’ evidence

 that they did so.” First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995) (quoting AT

 & T Techs., Inc. v. Commc’ns Workers, 475 U.S. 643, 649 (1986)). The Third Circuit has observed

 “that virtually every circuit to have considered the issue has determined that incorporation of the

 AAA arbitration rules constitutes clear and unmistakable evidence that the parties agreed to

 arbitrate arbitrability.” Chesapeake Appalachia, LLC v. Scout Petroleum, LLC, 809 F.3d 746, 763

 (3d Cir. 2016); see also Richardson v. Coverall N. Am., Inc., 811 F. App’x 100, 103 n.2 (3d Cir.

 2020) (declining to decide whether incorporation of the AAA rules always means that the parties

 agreed to arbitrate arbitrability, but holding that it did in that case because there was nothing else

 in the contract that “mudd[ied] the clarity of the parties’ intent to delegate”); Temsa Ulasim

 Araclari Sanayi Ve Ticaret A.S. v. CH Bus Sales, LLC, No. CV 18-698-RGA, 2018 WL 4905593,

 at *2 (D. Del. Oct. 9, 2018) (incorporation of AAA rules is clear and unmistakable evidence that

 arbitrability is to be determined by the arbitrator).

         In this case, the arbitration provisions in both agreements incorporate the AAA arbitration

 rules. That is clear evidence that the parties intended to refer the question of arbitrability to an

 arbitrator.

         I reject SciDose’s contention that the Delaware forum selection clause set forth in § 17.9

 of the 2012 Agreement “refutes any ‘clear and unmistakable’ intent to arbitrate arbitrability.” (D.I.



                                                    7
Case 1:20-cv-01235-CFC-JLH Document 51 Filed 07/20/21 Page 8 of 13 PageID #: 345




 22 at 9.) As Ingenus points out, there is nothing inconsistent between an arbitration obligation and

 a forum selection clause. Since arbitration decisions are not self-effectuating, a forum selection

 clause acts to dictate where any action to enforce an arbitration can be filed. 4,5 Cf. Patten Sec.




        4
           SciDose also contends that this Court should look to state, not federal, precedent to assess
 the parties’ intent regarding who should decide substantive arbitrability (See Tr. 27:11-28:1; D.I.
 22 at 8-9). I disagree. See First Options, 514 U.S. at 944. But even if SciDose were right, it
 would not change the result. The Delaware Supreme Court has adopted “the majority federal view
 that reference to the AAA rules evidences a clear and unmistakable intent to submit arbitrability
 issues to an arbitrator” where “the arbitration clause generally provides for arbitration of all
 disputes.” James & Jackson, LLC v. Willie Gary, LLC, 906 A.2d 76, 80 (Del. 2006).
         SciDose suggests that the arbitration clauses here—which require arbitration of all disputes
 arising out of, or in connection with, the interpretation, application or enforcement of the
 agreements—does not provide for arbitration of “all” disputes within the meaning of James &
 Jackson. I reject that argument. All means all. See id. at 81 n.9. And, unlike the arbitration clause
 in James & Jackson, the clause in this case does not have a carve-out permitting the parties to seek
 certain equitable remedies in “court.” Id. at 81. (It appears to be an open question under federal
 law whether the presence of such a carve out reserves any arbitrability questions for the court
 where the contract otherwise suggests that the parties agreed to arbitrate arbitrability. See Archer
 & White Sales, Inc. v. Henry Schein, Inc., 935 F.3d 274, 280 (5th Cir. 2019) (holding that
 arbitrability was not delegated to arbitrator notwithstanding arbitration clause’s reference to AAA
 rules, where there was a carve-out exempting actions seeking injunctive relief from arbitration),
 cert. granted, 141 S. Ct. 107 (2020), and cert. denied, 141 S. Ct. 113 (2020), and cert. dismissed
 as improvidently granted sub nom. Henry Schein, Inc. v. Archer & White Sales, Inc., 141 S. Ct.
 656 (2021).) SciDose’s reliance on 360 Campaign Consulting, LLC v. Diversity Communication,
 LLC is inapposite, as the arbitration clause in that case only applied to certain types of disputes
 between certain parties, and it provided that other disputes should be brought in Delaware courts.
 No. 2019-0807-MTZ, 2020 WL 1320909, at *4 (Del. Ch. Mar. 20, 2020) (“The LLC Agreement
 contemplates that other disputes—i.e., disputes not between Members or not arising out of the
 LLC Agreement—will be adjudicated by courts, not arbitrators.”).
        5
           If the Court agrees with my conclusion that the parties agreed to arbitrate the question of
 arbitrability, I recommend that the Court decline to address the scope question. Cf. Henry Schein,
 Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 529–30 (2019) (courts may not decide an
 arbitrability question where arbitrability is delegated to an arbitrator, even if the argument for
 arbitration is wholly groundless); AT & T Techs., 475 U.S. at 650 (courts “have no business”
 deciding issues that the parties agreed to arbitrate). Accordingly, if the Court agrees with my
 analysis above, it need not and should not reach the remaining issues addressed in this footnote.
         If the Court disagrees with my conclusion that the parties agreed to have the arbitrator
 determine substantive arbitrability, I would still recommend that Counts III and IV be referred to
 arbitration because I think that SciDose’s trade secret and unjust enrichment claims fall within the
 scope of the arbitration clause. As mentioned above, state law generally applies to the
                                                   8
Case 1:20-cv-01235-CFC-JLH Document 51 Filed 07/20/21 Page 9 of 13 PageID #: 346




 determination of whether an arbitration clause applies to a certain type of controversy. Under
 Delaware law,
                   [w]hen the arbitrability of a claim is disputed, the court is faced with
                   two issues. First, the court must determine whether the arbitration
                   clause is broad or narrow in scope. Second, the court must apply
                   the relevant scope of the provision to the asserted legal claim to
                   determine whether the claim falls within the scope of the contractual
                   provisions that require arbitration. . . . If the arbitration clause is
                   broad in scope, the court will defer to arbitration on any issues that
                   touch on contract rights or contract performance.
 Parfi Holding AB v. Mirror Image Internet, Inc., 817 A.2d 149, 157–58 (Del. 2002). “Any doubt
 as to arbitrability is to be resolved in favor of arbitration.” SBC Interactive, Inc. v. Corp. Media
 Partners, 714 A.3d 758, 761 (Del. 1998).
          The arbitration clauses here are broad: they require arbitration of all disputes arising out
 of, or in connection with, the interpretation, application or enforcement of the agreements. See id.
 (arbitration clause covering “any dispute, controversy, or claim arising out of or in connection
 with” the agreement “signaled an intent to arbitrate all possible claims that touch on the rights set
 forth in the contract”); see also E. Hedinger AG v. Brainwave Science, LLC, 363 F. Supp. 3d 499,
 508–09 (D. Del. 2019) (similar).
          SciDose’s trade secret and unjust enrichment claims fall within the scope of the broad
 arbitration clause. To determine whether the claims at issue “bear on the duties and obligations”
 of the agreements such that they are covered by the arbitration clause, the court must determine
 whether the claims “would be independently and separately assertable” had there been no
 agreements between the parties. Parfi, 817 A.2d at 156–57.
          SciDose’s trade secret misappropriation claim arises under DUTSA, which (in general)
 defines trade secret misappropriation as the disclosure or use of a trade secret that was either
 acquired by improper means or acquired “under circumstances giving rise to a duty to maintain its
 secrecy or limit its use.” 6 Del. C. § 2001(2). SciDose’s Complaint does not allege any facts
 suggesting that Ingenus obtained trade secrets using improper means (e.g., there is no allegation
 that Ingenus hacked into SciDose’s computers and stole its secret liquid cyclophosphamide
 formulation); rather, SciDose alleges that it shared its trade secrets with Ingenus subject to an
 obligation of confidentiality. And the Complaint alleges that the obligation of confidentiality arose
 from the agreements between the parties. (See, e.g., Compl. ¶ 37 (“SciDose required [Ingenus] to
 maintain in confidence SciDose materials disclosed or provided to Defendant, including by
 entering into confidentiality agreements with [Ingenus].”; id. ¶ 76.). Because Ingenus’s duty of
 confidentiality arose from the agreements, SciDose’s claim for misappropriation—which relies on
 that contractual duty—bears on the duties and obligations created by those agreements. Thus,
 even if the question of arbitrability had not been delegated to the arbitrator, I would nevertheless
 conclude that the trade secret claim is subject to arbitration.
          I reject SciDose’s contention that the agreements only cover the exchange of confidential
 information relating to lyophilized, not liquid, formulations of cyclophosphamide. SciDose points
 out that the definition of “SCIDOSE KNOW-HOW” in the 2012 Agreement encompasses only
 information relating to lyophilized formulations. But the confidentiality obligations in the 2012
 Agreement do not refer to “SCIDOSE KNOW-HOW,” nor are they limited to “KNOW-HOW.”
 (See 2012 Agreement § 7.1 (defining “Confidential Information” as “all information and materials
                                                  9
Case 1:20-cv-01235-CFC-JLH Document 51 Filed 07/20/21 Page 10 of 13 PageID #: 347




  Corp. v. Diamond Greyhound & Genetics, Inc., 819 F.2d 400, 407 (3d Cir. 1987); Bank Julius

  Baer & Co., Ltd. v. Waxfield Ltd., 424 F.3d 278, 284–85 (2d Cir. 2005), abrogated on other

  grounds by Granite Rock Co. v. Int’l Brotherhood of Teamsters, 561 U.S. 287 (2010).

         B.      Counts III and IV should be stayed.

         Ingenus contends that appropriate disposition of Counts III and IV is for the Court to

  dismiss them for lack of subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1).

  I disagree. An agreement to arbitrate a particular claim does not deprive a court of subject matter

  jurisdiction over that claim. 6 Liveware Publ’g, Inc. v. Best Software, Inc., 252 F. Supp. 2d 74, 78


  of the other PARTY (including, but not limited [to] KNOW-HOW and samples of the PRODUCT)
  disclosed or provided to it by the other PARTY (either pursuant to this AGREEMENT or the
  NON-DISCLOSURE AGREEMENT) . . . .”)
          I also reject SciDose’s assertion that Ingenus’s duty to maintain confidentiality arose, not
  from the parties’ agreements, but from a “course of dealing” between the parties. (D.I. 22 at 6.)
  For one thing, SciDose’s argument conflicts with its own Complaint, which expressly refers to
  “confidentiality agreements” as being the source of Ingenus’s obligation of confidentiality. (See,
  e.g., Compl. ¶¶ 36–37, 41, 75–77, 81.) SciDose cites cases for the proposition that courts assessing
  misappropriation claims may imply a duty of confidentiality from the circumstances of the parties’
  relationship in the absence of a confidentiality agreement. See, e.g., Beard Rsh., Inc. v. Kates, 8
  A.3d 573, 596 n.147 (Del. Ch. 2010), aff’d sub nom. ASDI Inc. v. Beard Rsh., 11 A.3d 749 (Del.
  2010). But whether a court might have implied a duty of confidentiality in the absence of a written
  agreement is beside the point. The parties in this case entered into written confidentiality
  agreements. Those agreements delineate the terms of the parties’ confidentiality obligations, and
  they disclaim any other understandings. (2012 Agreement, Article 7, § 17.8; 2014 Settlement
  Agreement §§ II.1, II.4, II.12.) SciDose cannot escape the effect of the arbitration clauses in those
  agreements on the basis that a court might have implied a duty of confidentiality had there been
  no agreements.
          SciDose’s unjust enrichment claim is based on the same underlying conduct as SciDose’s
  misappropriation claim, and any assessment of the claim will require analysis of the parties’ rights
  and obligations in the 2012 Agreement and the 2014 Settlement Agreement. Thus, if the question
  of arbitrability had not been delegated to the arbitrator, I would conclude that the unjust enrichment
  claim is also subject to arbitration.
         6
            Ingenus cites a state court case for the proposition that the Court lacks subject matter
  jurisdiction but, of course, a state court’s determination of its own subject matter jurisdiction has
  no bearing on this Court’s jurisdiction. Ingenus also cites Wright v. Early Warning Sys., Inc., C.A.
  No. 10-988-GMS, 2012 WL 479310 (D. Del. Feb. 22, 2012), in which the court dismissed a case
  for lack of subject matter jurisdiction based on the parties’ agreement to arbitrate. Wright is not
  binding authority. Moreover, Wright cites Harris v. Green Tree Fin. Corp., 183 F.3d 173, 179 (3d
                                                   10
Case 1:20-cv-01235-CFC-JLH Document 51 Filed 07/20/21 Page 11 of 13 PageID #: 348




  (D. Del. 2003); cf. Nationwide Ins. Co. of Columbus, Ohio v. Patterson, 953 F.2d 44, 45 n.1 (3d

  Cir. 1991).

          Ingenus alternatively requests that the Court dismiss Counts III and IV under Rule 12(b)(6).

  SciDose responds that, if the Court determines that if those claims are arbitrable, the Court should

  stay those claims instead of dismissing them. (Tr. 41:4–42:11.)

          Ingenus points out that “courts in this district have found that ‘district courts may dismiss

  an action if all the issues raised are arbitrable and must be submitted to arbitration.’” E. Hedinger

  AB, 363 F. Supp. 3d at 505 (quoting McNeal v. Glazam, C.A. No. 17-1397-RGA, 2019 WL

  4109266, at *5 (D. Del. Aug. 29, 2018)). But I do not think that dismissal is the appropriate

  disposition in this particular case, for four reasons.

          First, the language of the FAA refers to a “stay,” not a dismissal. 9 U.S.C. § 3. Second,

  the Third Circuit has stated that “the plain language of § 3 affords a district court no discretion to

  dismiss a case” subject to arbitration where one of the parties desires a stay. See Lloyd v.

  HOVENSA, LLC, 369 F.3d 263, 269 (3d Cir. 2004) (“[T]he statute clearly states, without

  exception, that whenever suit is brought on an arbitrable claim, the Court ‘shall’ upon application

  stay the litigation until arbitration has been concluded.”). 7

          Third, as explained above, I conclude that the parties agreed to arbitrate the question of

  substantive arbitrability. Thus, the Court need not (and should not) decide whether Counts III and

  IV are in fact arbitrable—that is a question reserved for the arbitrator. Because we don’t yet have

  the answer about whether those claims belong here or in arbitration, it would, in my view, be



  Cir. 1999) for the proposition that an arbitration agreement deprives the court of jurisdiction, but
  that case said nothing of the sort.
          7
           I recognize that, in Lloyd, the party seeking the stay was the party who believed that the
  matter should be referred to arbitration. That is not the case here, but I do not think it matters.
                                                    11
Case 1:20-cv-01235-CFC-JLH Document 51 Filed 07/20/21 Page 12 of 13 PageID #: 349




  inappropriate to dismiss them at this stage. It makes more sense to stay the case while the arbitrator

  makes their determination.

         Fourth, Ingenus is going to be defending the patent infringement claims in federal court

  anyway and I do not think it is prejudiced by staying the non-patent claims as opposed to

  dismissing them. Indeed, a stay may result in efficiencies for the parties and the Court. As the

  Third Circuit has explained,

                 [T]he District Court has a significant role to play under the FAA
                 even in those instances in which the District Court orders the
                 arbitration of all claims. Even in those instances, the parties are
                 entitled to seek the Court's assistance during the course of
                 arbitration. For example, the FAA allows arbitrating parties to
                 return to court for resolution of disputes regarding the appointment
                 of an arbitrator or the filling of an arbitrator vacancy, 9 U.S.C. § 5.
                 Similarly, parties may ask the court to compel the attendance of
                 witnesses, or to punish the witnesses for contempt, 9 U.S.C. § 7.
                 Then, after an arbitration award is rendered, a party is entitled to
                 seek relief in the District Court in the form of a judgment on the
                 award or an order vacating or modifying the award. See 9 U.S.C.
                 §§ 9, 10, 11. If the plaintiff's case has been dismissed rather than
                 stayed, the parties will have to file a new action each time the
                 Court’s assistance is required, with the attendant risk of having their
                 case assigned to a new judge. On the other hand, if the court enters
                 a stay of the action and retains jurisdiction, then proceedings under
                 §§ 5, 7, 9, 10, or 11 may be expedited, as the parties may simply
                 return [] to the same district judge presiding over the plaintiff’s case.

  Lloyd, 369 F.3d at 270. Those considerations counsel a stay here.

         No arbitration is currently pending, and Ingenus may move to lift the stay and dismiss the

  non-patent claims if SciDose fails to pursue its claims in arbitration. Conversely, SciDose may

  move to lift the stay if the arbitrator determines that those claims are not arbitrable.

  III.   CONCLUSION

         For the reasons set forth above, I recommend that Ingenus’s Motion to Dismiss be DENIED

  insofar as it requests dismissal. But I agree with Ingenus that the parties agreed to delegate the



                                                    12
Case 1:20-cv-01235-CFC-JLH Document 51 Filed 07/20/21 Page 13 of 13 PageID #: 350




  question of arbitrability of Counts III and IV to an arbitrator, and I therefore recommend that the

  Court STAY those counts “until [] arbitration has been had in accordance with the terms of the

  [parties] agreement[s].” 9 U.S.C. § 3.

          This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), (C),

  Federal Rule of Civil Procedure 72(b)(1), and District of Delaware Local Rule 72.1. Any

  objections to the Report and Recommendation shall be filed within fourteen days and limited to

  ten pages. Any response shall be filed within fourteen days thereafter and limited to ten pages.

  The failure of a party to object to legal conclusions may result in the loss of the right to de novo

  review in the district court.

          The parties are directed to the Court’s “Standing Order for Objections Filed Under Fed. R.

  Civ. P. 72,” dated October 9, 2013, a copy of which can be found on the Court’s website.



  Dated: July 20, 2021                                 ___________________________________
                                                       Jennifer L. Hall
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  13
